Exhibit 10.4

 

Certain confidential information contained in this document, marked by brackets
as [***], has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

TOROTEL, INC.

TRANSACTION BONUS PLAN
FOR EMPLOYEES

 

1.                                      Purpose.

 

The purpose of this Transaction Bonus Plan for Employees (this “Plan”) is to
establish a bonus program for all employees (each an “Employee”) of
Torotel, Inc. (the “Company”) as recommended to the Board of Directors of the
Company (the “Board”) by the Governance, Compensation and Nominating Committee
(the “Committee”) in recognition of the need to retain the service of these
employees through the successful consummation of a transaction resulting in a
change of control of the Company (a “Transaction”).

 

2.                                      Transaction Bonus Awards.

 

(a)                                 Each Employee, in the event of the
successful consummation of a Transaction and subject to the terms and conditions
specified herein, shall be eligible to receive from the Company a bonus (a
“Transaction Bonus”) equal (i) to one-twelfth (1/12th) of the annual salary paid
to the Employee, and (ii) with respect to certain selected Employees, an
additional amount as set forth opposite his or her name on Exhibit A.

 

(b)                                 An Employee’s Transaction Bonus described in
Section 2(a) shall become fully vested if and only if he or she remains
continuously employed by the Company through the date on which a Transaction is
consummated (the “Closing Date”), and shall be payable in a single lump sum cash
payment on the Closing Date, or as soon as administratively practicable
thereafter, but, in either case no later than March 15 of the calendar year
immediately following the calendar year that includes the Closing Date.

 

(c)                                  Notwithstanding anything contained in this
Section 2 to the contrary, if an Employee’s employment with the Company
terminates for any reason prior to the Closing Date, such Employee shall
immediately forfeit any right to receive a Transaction Bonus under
Section 2(a) above and shall have no further rights with respect thereto.

 

3.                                      Plan Administration.

 

This Plan shall be administered by the Committee and the Committee shall have
sole authority to interpret this Plan and to make all other determinations
deemed necessary or advisable for the administration of this Plan. All
determinations and interpretations of the Committee shall be final, binding, and
conclusive as to all persons and shall be afforded the maximum deference upon
judicial review. The Committee (including any member of the Committee) shall not
be personally liable by reason of carrying out his or her duties under this
Plan.

 

--------------------------------------------------------------------------------



 

4.                                      Section 409A.

 

It is intended that the payments to which Employees are entitled under this Plan
shall be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, (“Section 409A”) pursuant to the application of the “short-term
deferral exemption” described in Section 1.409A-1(b)(4) of the Income Tax
Regulations and this Plan shall be interpreted in a manner that is consistent
with this intention.  In the event that any provision of this Plan is deemed to
be subject to Section 409A, the Committee shall operate this Plan in accordance
with the requirements set forth in Section 409A.  If any provision of this Plan
does not comply with the requirements of Section 409A, the Company, in exercise
of its sole discretion and without your consent, may amend or modify this Plan
in any manner to the extent necessary to meet the requirements of Section 409A.

 

5.                                      Right to Amend or Terminate Plan.

 

Except as provided in Section 4 above, this Plan shall not be amended without
the express written consent of the Committee. Notwithstanding anything herein to
the contrary, this Plan shall be effective as of the date a definitive agreement
for a Transaction is mutually executed and shall terminate upon the earliest to
occur of (a) the payment of all amounts payable hereunder or (b) the date of
termination of a definitive agreement providing for the terms and conditions of
a proposed Transaction without such transaction being consummated.

 

6.                                      Applicable Law.

 

This Plan and all action taken under it shall be governed as to validity,
construction, interpretation, and administration by the laws of the State of
Missouri (without regard to the choice of law principles thereof) and any
applicable U.S. federal law.

 

7.                                      ERISA Exemption.

 

This Plan is a bonus program that is exempt from coverage under the Employee
Retirement Income Security Act of 1974, as amended.

 

8.                                      Successors.

 

For purposes of this Plan, the Company shall include any and all successors and
assignees, whether direct or indirect, by purchase, merger, consolidation, or
otherwise, to all or substantially all of the business or assets of the Company,
and such successors and assignees shall perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in this Plan, shall mean the Company, as
herein before defined and any successor, parent corporation or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

 

--------------------------------------------------------------------------------



 

9.                                      General Provisions.

 

(a)                                 Nothing contained herein shall give an
Employee any right to any benefit upon termination of service with the Company.
No Employee entitled to a Transaction Bonus under this Plan may assign,
transfer, or in any other way alienate such Transaction Bonus hereunder, nor
shall any Transaction Bonus under this Plan be subject to garnishment,
attachment, execution, or levy of any kind.

 

(b)                                 Neither the establishment of this Plan, nor
any modification thereof, nor the payment of any Transaction Bonus hereunder,
shall be construed as giving to any Employee or other person any legal or
equitable right against the Company or the Board, or any fiduciary, employee, or
agent of the Company.

 

(c)                                  The Company shall have the right to make
such provisions as it deems necessary or appropriate to satisfy any obligations
it reasonably believes it may have to withhold for federal, state, or local
income or other taxes incurred by reason of payments pursuant to this Plan.

 

(d)                                 Should any provision of this Plan be deemed
or held to be unlawful or invalid for any reason, such fact shall not adversely
affect the other provisions of this Plan unless such determination shall render
impossible or impracticable the functioning of this Plan, and in such case, an
appropriate provision or provisions shall be adopted so that this Plan may
continue to function properly.

 

(e)                                  In the event that the Board finds that an
Employee is unable to care for his or her affairs because of illness or
accident, then any Transaction Bonus payable hereunder, unless claim has been
made therefor by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Board shall determine, and the
application thereof shall be a complete discharge of all liability for any
Transaction Bonus to which such Employee was or would have been otherwise
entitled under this Plan.

 

(f)                                   All announcements, notices, and other
communications regarding this Plan will be made by the Company in writing
(whether in electronic form or otherwise). Except for written amendments to this
Plan or official written communications issued by the Company in connection with
this Plan, Employees may not rely on any representation or statement made by the
Company or its affiliates or any of its or their officers, directors, employees,
or agents, whether written or oral, regarding such participants’ participation
in this Plan and any rights thereunder.

 

[The remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------



 

TOROTEL, INC.TRANSACTION BONUS PLAN FOR EMPLOYEES

EXHIBIT A

 

All employees-8.3% of salary(1 month)

 

$

925,000

 

Heath Hancock

 

$

300,000

 

[***]

 

$

[***]

 

Jim Serrone

 

$

100,000

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

Herb Sizemore

 

$

500,000

 

[***]

 

$

[***]

 

 

--------------------------------------------------------------------------------